DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 15, 2020 has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-11) in the reply filed on July 26, 2021 is acknowledged.
This application is in condition for allowance except for the presence of claims directed to inventions non-elected without traverse.  Accordingly, claims 12-20 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Non-elected claims 12-20 have been canceled.


Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the main reason for indication of allowance is because in the prior art of record, Okano (US Patent 8,848,078 B2) discloses a charge pump section 172 to boost the output of an operational amplifier 171 according to the supply level of switch signals SW1-SW4 and supplying the boosted voltage to a level shifter 174.  Nagai (US Patent 8,106,703 B2) teaches a booster circuit 1 including transistors MP1 and MP2 (Fig. 14), a capacitor (C1) level shifters (LS1 and LS2) and an amplifier (AMP1).  However, the prior art of record, either alone or in combination fails to teach or reasonably suggest, including all the limitations of the present claim, the first plurality of switches coupled to ground, a second plurality of switches coupled to the output amplifier, a third plurality of switches coupled between the first plurality of switches and the second capacitor, and a fourth plurality of switches coupled between the second capacitor and the second input of the amplifier as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311.  The examiner can normally be reached on 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
July 28, 2021